220 F.2d 282
William Olden McCALL, Appellant,v.UNITED STATES of America, Appellee.
No. 6937.
United States Court of Appeals, Fourth Circuit.
Argued March 8, 1955.
Decided March 11, 1955.

Appeal from the United States District Court for the Western District of South Carolina, at Greenwood; G. B. Timmerman, Judge.
William O. McCall, pro se.
Joseph E. Hines, U. S. Atty., Spartanburg, N. C., for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal in a criminal case from denial of a motion under 28 U.S.C. § 2255 to set aside a sentence of imprisonment. Appellant, who was represented by counsel appointed by the Court, entered a plea of guilty to the crime with which he was charged. The grounds alleged for setting aside the sentence are frivolous.


2
Affirmed.